IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1182
                            Filed September 11, 2019


IN THE INTEREST OF P.R. and E.R.,
Minor Children,

S.M., Mother,
      Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Cerro Gordo County, Adam D.

Sauer, District Associate Judge.



      A mother appeals the termination of her parental rights to her two minor

children. AFFIRMED.



      Richard N. Tompkins, Jr., Mason City, for appellant mother.

      Thomas J. Miller, Attorney General, and Anna T. Stoeffler, Assistant

Attorney General, for appellee State.

      Crystal Lo Ely of North Iowa Youth Law Center, Mason City, attorney and

guardian ad litem for minor children.



      Considered     by    Potterfield,   P.J.,   and   May   and   Greer,   JJ.
                                          2


POTTERFIELD, Presiding Judge.

       The mother appeals the termination of her parental rights to her two minor

children, P.R. and E.R.      On July 2, 2019, the district court terminated the

mother’s parental rights to both children under Iowa Code section 232.116(1)(e)

and (h) (2019). On July 8, the mother’s attorney withdrew because of a family

emergency, and the mother’s current attorney was appointed to represent her.

That attorney filed the notice of appeal within the ten-day period, and the petition

by July 31.

       On appeal, the mother does not dispute the statutory grounds for

terminating her parental rights or that termination is in the children’s best interest.

Instead, she requests additional time for her attorney to receive the termination

hearing transcripts and “present a full briefing of the case to the Court.” A failure

to provide additional time, she argues, would violate her due process rights under

the Iowa Constitution.     A panel of this court recently addressed this same

argument and determined no due process violation occurs where an appellant in

a termination case has a new attorney on appeal. See In re A.H., No. 19-0605,

2019 WL 3317411, at *2 (Iowa Ct. App. July 24, 2019) (“As a preliminary issue,

we address the mother’s argument that her due process rights were violated

when the juvenile court granted trial counsel’s motion to withdraw. She contends

that, because she is represented by different counsel on appeal, and because

the termination transcript was not available prior to the petition deadline, her

appellate counsel is necessarily ineffective. The State argues the mother failed

to preserve error on this issue because she neither appealed the order permitting

counsel to withdraw nor asked the juvenile court to reconsider the order. . . .
                                          3


[W]e see no reason why appellate counsel here could not obtain sufficient

information by reviewing the court file, consulting with trial counsel, and

discussing the case with the mother.”); see also In re T.S., 868 N.W.2d 425, 434

(Iowa Ct. App. 2015) (“Even in the extraordinary situation where trial counsel

does not prepare the petition on appeal, the new attorney would most likely be

able to consult with trial counsel and the client, as well as be able to review the

court file.” (quoting L.M., 654 N.W.2d at 506)); In re J.D.A.-F., 776 N.W.2d 879,

883 (Iowa Ct. App. 2009) (“[C]ounsel is not expected to exhaustively review the

evidence at trial, nor must counsel cite to the record to demonstrate error. The

petition is limited in content and directs the appellant to raise issues for appeal

rather than arguing issues in a full appellate brief.” (citations omitted)). We find

the reasoning in In re A.H. persuasive, and we reject the mother’s due process

claims as they relate to her request for additional time to brief this case.

       Alternatively, the mother argues the termination order should be reversed

because the Iowa Department of Human Services failed to provide her with the

court-ordered permanency plans, which she maintains violated her due process

rights under the United States Constitution and Iowa Constitution. The mother

waived this argument, however, by failing to raise it at the termination hearing.

See In re A.B., 815 N.W.2d 764, 773 (Iowa 2012) (“[T]he general rule that

appellate arguments must first be raised in the trial court applies to [child-in-

need-of-assistance] and termination of parental rights cases.”); In re K.C., 660

N.W.2d 29, 38 (Iowa 2003) (“Even issues implicating constitutional rights must be

presented to and ruled upon by the district court in order to preserve error for
                                          4


appeal.”). We agree with the State that the mother failed to preserve error on

this claim, and we reject this due process claim as well.

       Finally, the mother argues the district court abused its discretion by

terminating the mother’s parental rights without the “yardstick” of the permanency

plans. Like the due process claim related to the permanency plans, the mother

raises this issue for the first time on appeal. Even assuming this issue was

properly preserved, we decline to address this contention. The entirety of this

argument is one sentence that cites no authority. “[T]he ‘random mention of this

issue, without elaboration or supportive authority, is insufficient to raise the issue

for our consideration.’” In re H.E., No. 18-2078, 2019 WL 1487639, at *1 (Iowa

Ct. App. Apr. 3, 2019) (quoting Soo Line R.R. Co. v. Iowa Dep’t of Transp., 521

N.W.2d 685, 691 (Iowa 1994)).

       AFFIRMED.